Title: José Corrêa da Serra to Thomas Jefferson, 29 March 1816
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Dear Sir
             Philadelphia 29 March. 1816
          
          At Last Mrs Barton has sent me a Little morocco bound volume, part of Capt. Lewis journal containing his observations from April 9 of 1805 to February 17 1806, and the meteorológical observ. for July August Sp September. 1805, together with the drawing of a quadruped which he calls the Fisher. As the chaos of His Library begins to clear, by the separation of printed books which are sold to the hospital i doubt not the remaining papers of Capt. Lewis may be found, but you could help me much by sending me a description of their external appearance, and their probable volume, because Mrs Barton who acts in all this very honestly (but does not permit any body to search the papers of her husband, but by what i understand only herself and her brother who is also a very honest person) will be much helped in finding them. In the mean time i expect your directions about what i am to do with the volume i have got, and the others that may appear.
          I hope you have enjoyed perfect health, and your winter probably has not been so capricious as in Pennsylvania, where after very pleasant weather, we have felt two rather severe snow storms since the middle of the month.
          Marshall Grouchy has been here a few days in the same hotel with Mr Short whose acquaintance he is. I have spoken with him, and he did not seem to me very sanguine in his expectations about what is going in Europe. From his account Bonaparte’s talents did not shine in the Last years of his political existence.
          I remain with the highest respect and esteem
          
            Most sincerely Yours
            J. Corrèa de Serra
          
        